DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
In the amendment filed on 12/21/2020, claim(s) 1, 11, 20, 24 and 27 (and by extension its/their dependents) have been amended, claims 7 and 8 have been canceled and no claim(s) is/are new. Claim(s) 1-6 and 9-27 is/are pending in this application.
	
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:
Applicant agrees with the Examiner's indication that Eklund fails to disclose, teach, or suggest the limitation of claims 1 and 11 that "the extracting includes determining a difference between a first sensor value relating to the selected flight control surface component and a second sensor value relating to another active component of the aircraft." However, Applicant respectfully disagrees with the Examiner's conclusion that this subject matter can be found in Chaudhry and combined with Eklund to arrive at the subject matter of claims 1 and 11. 
More specifically, referring to paragraph [0023] and Fig. 2C of Chaudhry, the Office action takes the position that Chaudhry's sensor 286 can be used for the "first sensor value relating to the selected flight control surface" of claims 1 and 11, and Chaudhry's sensor 288 can be used for the "second sensor value relating to another active component" of claims 1 and 11. Applicant respectfully disagrees. In Applicant's claims 1 and 11, the flight control surface component and the other active component are independently operating and spatially separate components. Thus, claims 1 and 11 recite determining a difference between a first sensor value and a second sensor value that relate to remote components which necessarily are subjected to different dynamic loads, actuations, and movements during operation of the aircraft. Chaudhry does not disclose, teach, or suggest this subject matter. 
As an initial matter, Applicant points out that Chaudhry is directed to utilizing piezoelectric transducers (PZTs) to detect the stress-strain characteristics of components in a structure, with specific examples of the structural components including metal plates (Figs. 1 
Chaudhry provides a single example of utilizing two PZTs in tandem that is discussed in paragraph [00023] with reference to Fig. 2C. As seen with reference to Fig. 2C (reproduced below), thePage 16- AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION; App. No. 15/192,758structure 274 includes a first member 276 and a second member 278 that are coupled to one another at a joint. A first sensor 286 is associated with the first member 276 and a second sensor 288 is associated with the second member 278. Each sensor is configured to produce a voltage proportional to surface strain in the associated member. When a dynamic load is applied to the structure 274, the sensors may be used for active interrogation of the joint, in which a change in the output of the sensors relative to their baseline is used as an indication of damage at the joint. Thus, the first sensor 286 and the second sensor 288 are associated with a common structure, not discrete components, and the sensors must be subjected to the same dynamic loading for a comparison there between to be made. Indeed, the first sensor 286 and the second sensor 288 could not perform the expressed function of detecting the integrity of the joint if the sensors were not associated with the common structure via the common joint. Thus, Chaudhry simply does not disclose comparing outputs from two sensors associated with discrete elements, as recited in claims 1 and 11. Further, the Office action's modification of Chaudhry to place the sensors in association with discrete components would render's Chaudhry's sensors inoperable for the express function of sensing the integrity of a joint.Page 17 - AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION;
At least for the above reasons, Applicant respectfully submits that the Office action's proposed combination of Eklund and Chaudhry fails to arrive at the subject matter of claims 1 and 11. While Applicant believes claims 1 and 11 are patentable over this proposed combination in their as-examined form, Applicant presently amends claims 1 and 11 to clarify the above-discussed distinction. More specifically, as emphasized above, claims 1 and 11 presently are amended to recite that the first sensor value and the second sensor value are measured at different locations in the aircraft to further clarify that the flight control surface component and the active component recited in these claims are remote from one another. At least in view of the present amendments to claims 1 and 11 and the above remarks, Applicant respectfully requests reconsideration and withdrawal of the §103 rejections of claims 1 and 11, and all claims that depend therefrom, over Eklund in view Chaudhry. 

The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the flight control surface component and the other active component are independently operating and spatially separate components” and “remote components which necessarily are subjected to different dynamic loads, actuations, and movements during operation of the aircraft”) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, even if applicant amended these features into the claim, the claims would still be unpatentable over Eklund in view of Chaudhry. Specifically, Eklund does teach monitoring components which necessarily are subjected to different dynamic loads, actuations, and movements during operation of the aircraft and only does not teach the technique of using multiple sensors and comparing their outputs to determine faults.  The only feature which Eklund does not teach is determining a difference between multiple sensor values in its analysis of faults. This feature is undeniably taught by Chaudhry. Regardless of whether or not the components in the embodiment taught by Chaudhry are remote components which necessarily are subjected to different dynamic loads, actuations, and movements during operation of the aircraft, one of ordinary skill in the art would recognize that Chaudhry is analogous art and a comparable system (all references and the application are trying to detect faults in aircraft components based on sensor readings) and that the technique of comparing multiple readings taken by different sensors on different but related components would be applicable to other types of components. Therefore applicant’s invention is obvious over Eklund in view of Chaudhry and the rejection is maintained.
With respect to claims 24 and 27 applicant argued: 
Chen is directed to a system for detecting failures in sensors that monitor the operation of various components. In the rejection of these claims, the Office action cites to Chen's introduction for teaching a "[first] primary classifier configured to estimate a likelihood of non-performance for the selected flight control surface component." The Office action further cites to column 5, lines 20-53, to find that Chen teaches that a first portion of the feature data relating to a reduced number of previous flights is supplied to the first primary classifier. From this, Applicant understands that the Office action is Page 19- AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION;isisrelying on Chen for the first primary 
As an initial point, it should be noted that Chen is completely silent regarding determining the likelihood or probability of future non-performance. With specific reference to the cited section, column 5, lines 20-53, Chen discloses comparing a sensor signal against a reference signal to find a difference there between, and comparing the difference against a threshold to monitor the accuracy of the sensor. If the difference exceeds the threshold, a maintenance alert is automatically generated indicating sensor failure. This process occurs during flight or in real time. This process does not include predicting a future probability of non-performance, as does the primary classifier of claims 24 and 27, and is more analogous to a portion of the extracting step recited in claim 27 which includes extracting feature data from flight data collected during a flight, in which the feature data relates to the flight performance of the aircraft. In other words, Chen does not disclose or suggest applying a model to the extracted sensor data to predict the likelihood of future failure, such as recited in claims 24 and 27. Thus, the Office action's proposed combination does not arrive at the subject matter of claims 24 and 27 at least for the first reason that Chen fails to disclose or suggest the first primary classifier for which Chen is relied upon in the rejection of claims 24 and 27. 

With respect to the position that Page 20- AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION;Chen is completely silent regarding determining the likelihood or probability of future non-performance, the examiner respectfully disagrees. Chen Col 5:39-46 teaches:
In some embodiments, additional thresholds may be used. As a non-limiting example, with a second threshold set slightly (e.g., 5-10%) below the sensor accuracy threshold, it could be determined that the sensor had degraded performance although was still within the manufacturers specifications. This provides an opportunity for aircraft service personnel to inspect or replace the sensor without waiting for an actual sensor failure.

The terms “likelihood” and “probability” is very broad and encompasses the actions taken by Chen wherein the system determines the sensor is degrading and will likely fail in the near future and reads on predicting a future probability of non-performance. Chen even goes so far as to say that the point of this is to “to inspect or replace the sensor without waiting for an actual sensor failure” which is inherently a future probability of non-performance (in deterring that the sensor is degrading Chen is inherently determining that it has a higher probability/likelihood of failing).


With respect to the position that Eklund, Chaudhry, and Chen all fail to disclose, teach, or suggest pooling sensor data collected across a series of previous flights into two portions, the examiner respectfully disagrees. Eklund very clearly teaches that all the data is being considered (Eklund Fig. 1 Graph ¶[10, 14, 23]). Chen however, is very explicit that “In some embodiments, the difference signal 410-1 is filtered in filter 412, which may be a moving average filter. A moving average filter averages all data samples within a specified time window. As time moves forward, the oldest data sample fall outside the current time window and is replaced by the latest data sample.” This moving filter is clearly pooling sensor data collected across a series of previous flights. As such it appears that the combination of Eklund, and Chen very explicitly teach this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (US 2009/0228160) in view of Chaudhry (US 2015/0253209).
With respect to claim 1, Eklund teaches a method, executed on a predictive aircraft maintenance computer system, of determining a performance status of a selected flight control surface component in an aircraft, the method comprising: 
generating a plurality of related primary classifiers via supervised or guided machine learning, wherein the plurality of related primary classifiers comprise learned models (Eklund ¶[12, 25-27, 32]), and wherein the generating the plurality of related primary classifiers comprises: 
(i) collecting flight training data (Eklund ¶[21]);
(ii) applying one or more transformations to the flight training data to generate extracted feature data (Eklund Fig 1 element 10 ¶[24]);
(iii) determining a structure of the plurality of related primary classifiers (Eklund ¶[12, 25-27, 32]); 
(iv) training the plurality of related primary classifiers on the extracted feature data (Eklund ¶[13, 23, 26]); and 
(v) evaluating an accuracy of the plurality of related primary classifiers by comparing outputs of the plurality of related primary classifiers to known outcomes of the collected flight training data (Eklund ¶[12, 25-27, 32]); 
receiving, by one or more aircraft sensors of the aircraft, a data signal indicative of flight data during a flight of the aircraft, the flight data including records of one or more of 
extracting, by at least one processing unit of the predictive aircraft maintenance computer system, feature data from the flight data collected during the flight of the aircraft, wherein the feature data relates to flight performance of the aircraft and performance of the selected flight control surface component (Eklund Figure 1 element 12¶[24]); 
classifying, by the at least one processing unit of the predictive aircraft maintenance computer system, the feature data by processing the feature data using the plurality of related primary classifiers to produce a primary classifier indicator for each primary classifier of the plurality of related primary classifiers (Eklund ¶[12, 25-27, 32]), wherein the primary classifier indicator of each primary classifier comprises the output of each primary classifier, and wherein each primary classifier indicator is configured to indicate a primary category of the selected flight control surface component of the aircraft within a given number of future flights (Eklund Fig. 1 Graph ¶[10, 14, 23]), and wherein the given number for each primary classifier of the plurality of related primary classifiers is different (Inherent ie there must be some way to distinguish different data); 
calculating, based on the primary classifier indicator for each primary classifier of the plurality of related primary classifiers and by the at least one processing unit of the predictive aircraft maintenance computer system, a performance classifier indicator that indicates a performance category of the selected flight control surface component within a threshold number of future flights based on the feature data (Eklund Fig. 1 Graph ¶[10, 14, 23]); and 

It will be appreciated that although the term “control surface” is not explicitly cited by Eklund, it is obvious that the method taught by Eklund could be applied to the control surface of an aircraft. Specifically Eklund is drawn to monitoring equipment and systems of an aircraft (Eklund ¶[20]) and one of ordinary skill in the art would recognize that control surfaces are obviously if not inherently included in this category.
Although Eklund does teach monitoring sensor values relating to active components of an aircraft Eklund does not appear to teach “wherein the extracting includes determining a difference between a first sensor value relating to the selected flight control surface component and a second sensor value relating to another active component of the aircraft during a time window based on a comparison of the two sensors, wherein the first sensor value and second sensor value are measured at different locations in the aircraft, and wherein the flight data includes the first sensor value and the second sensor value.”
Chaudhry teaches a system for monitoring the status and health of a structure based on extracted readings from sensors wherein the extracting includes determining a difference between a first sensor value relating to the selected flight control surface component (Chaudhry Fig. 2C element 286 ¶[23]) and a second sensor value relating to another component of the aircraft (Chaudhry Fig. 2C element 288 ¶[23]) during a time window based on a comparison of the two sensors, wherein the first sensor value and second sensor value are 
Thus as shown above Eklund teaches a base invention of a system for predicting aircraft maintenance. Chaudhry teaches a technique of predicting aircraft maintenance based on a comparison of two sensors applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Chaudhry to the base invention of Eklund since it would have resulted in the predictable result of predicting aircraft maintenance based on a comparison of two sensors and would have improved the system by allowing it to predict when maintenance is necessary in an additional way. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Eklund to apply the technique from the teachings of  Chaudhry because the technique taught by  Chaudhry was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Eklund that was ready for improvement and the results would have been predictable to one of ordinary skill in the art

With respect to claim 11 the specifics of the logic and motivations of the combination of Eklund, and Chaudhry have been discussed above with respect to claim 1 and the same logic applies to claim 11. 
With respect to claim 11, Eklund as modified in claim 1 teaches a system for determining a performance category of a selected flight control surface component in an aircraft, the system comprising: 

 at least one processing unit and a memory storing the flight data (Eklund ¶[12, 25-27, 32]), a plurality of related primary classifiers, wherein the plurality of related primary classifiers comprises learned models resulting from supervised or guided machine learning, and non-transitory computer readable instructions that, when executed by the at least one processor, cause a predictive aircraft maintenance computer system to (Eklund ¶[12, 25-27, 32]): 
 extract feature data from the flight data collected during the flight of the aircraft, wherein the feature data relates to flight performance of the aircraft and performance of the selected flight control surface component (Eklund Figure 1 element 12¶[24]), and wherein the extracting includes determining a difference between a first sensor value relating to the selected flight control surface component and a second sensor value relating to another active component of the aircraft during a time window, wherein the first sensor value and second sensor value are measured at different locations in the aircraft, and wherein the flight data includes the first sensor value and the second sensor value (Eklund ¶[21], Chaudhry Fig. 2C element 286, 288 ¶[3, 16, 23, 36]);
 classify the feature data by processing the feature data using the plurality of related primary classifiers to produce a primary classifier indicator for each primary classifier of the plurality of related primary classifiers, wherein each primary classifier indicator is configured to indicate a primary category of the selected flight control surface component of the aircraft 
 produce a performance classifier indicator that indicates a performance category of the selected flight control surface component within a threshold number of future flights based on the feature data (Eklund Fig. 1 Graph ¶[10, 14, 23]);
 and based on the performance status indicating a predicted impending non-performance event of the selected flight control surface component, cause a maintenance schedule for the aircraft to be modified, wherein modifying the maintenance schedule comprises generating a schedule event to have the selected flight control surface component repaired prior to the predicted impending non- performance event (Eklund Fig. 1 Graph ¶[10, 14, 23]).

With respect to claim 2 and 12 Eklund as modified in claim 1 teaches a method wherein the calculating the performance classifier indicator includes aggregating the primary classifier indicators to produce the performance classifier indicator that indicates the performance category of the selected flight control surface component for the threshold number of future flights, wherein the threshold number is less than or equal to a maximum of the given numbers of the primary classifiers (Eklund Fig. 1 Graph ¶[10, 14, 23]).

With respect to claims 3 and 13 Eklund as modified in claim 1 teaches a method wherein the given numbers of the primary classifiers form a sequence of consecutive integers beginning 

With respect to claims 4 and 14 applicant appears to be claiming intended use of their system. It is inherent that Eklund would set a component’s performance classifier indicator to one of a maximum value of the primary classifier indicators, a most common value of the primary classifier indicators, and a cumulative value of the primary classifier indicators if, based on how the component is malfunctioning, that is what would be appropriate. It is noted that based on ¶[46] of the instant application (which is describes the primary classifier indicator as the likelihood of component non-performance relating to a threshold number of future flights) that applicant is referring to the number of allowable future flights in relation to the maximum, a most common and cumulative value.

With respect to claims 5 and 15 Eklund as modified in claim 1 teaches a method wherein the aggregating includes classifying each primary classifier indicator as one of two states, wherein the states include an impending-non- performance state and a likely-performance state, and wherein the aggregating includes setting the performance classifier indicator to a most common state of the primary classifier indicators (Eklund ¶[12, 25-27, 32]). It is noted these two states appear to correspond to Malfunctioning/non-malfunctioning. Further, in searching applicant’s specification, the examiner could not determine and special meaning of the “most common state” beyond its common meaning of which (hopefully) non-

With respect to claims 6 and 18 Eklund as modified in claim 1 teaches a method wherein the flight data includes control input values, wherein the extracting includes determining a statistic of the control input values during a time window, and wherein the control input values include at least one of a control stick position, a control stick lateral position, a control stick longitudinal position, a rudder pedal position, a rudder pedal differential position, and an engine throttle setting (Eklund ¶[21] at least sensors measuring the engine data).

With respect to claim 9 Eklund as modified in claim 1 teaches a method wherein individual performance classifier-indicators indicate either an impending non-performance event of the selected flight control surface component or no impending non-performance event of the selected flight control surface component (Eklund ¶[12, 25-27, 32] note these two states appear to correspond to Malfunctioning/non-malfunctioning).

With respect to claim 10 Eklund as modified in claim 1 teaches a method further comprising: 
determining whether to repair the selected flight control surface component before the threshold number of future flights based on the performance status (Eklund Fig. 1 Graph ¶[10, 14, 23]).



With respect to claim 17 Eklund as modified in claim 1 teaches a method, further comprising a display, wherein the display is configured to indicate the performance classifier indicator with at least one of a visual display, an audio display, and a tactile display (Eklund ¶[[32] wherein results are output to the operator). Note: although Eklund does not specify that the output is one of visual, audio or tactile the examiner takes official notice that all these means of displaying are common and would be and obvious modification to one of ordinary skill in the art to use any of them with the teachings of Eklund.

With respect to claim 20 Eklund as modified in claim 1 teaches a system wherein the instructions, when executed by the at least one processor, further cause the predictive aircraft maintenance computer system to determine the difference between the first sensor value and the second sensor value (Chaudhry Fig. 2C element 286, 288 ¶[3, 16, 23, 36]).

With respect to claim 21 Eklund as modified in claim 1 teaches a method, wherein the plurality of related primary classifiers comprise learned functions, the learned functions 

With respect to claim 22 Eklund as modified in claim 1 teaches a method, wherein the extracting the feature data from the flight data comprises determining a difference between a first control input value and a second control input value, wherein the flight data includes the first control input value and the second control input value, and wherein the first control input value relates to the selected flight control surface component and the second control input value related to another active component of the aircraft (Eklund ¶[12, 25-27, 32] note: it is inherent that the various systems that Eklund are all related to one another as they are all necessary for running the aircraft).

With respect to claim 23 Eklund as modified in claim 1 teaches a method, further comprising, prior to the classifying, supplying the extracted feature data to the plurality of related primary classifiers, wherein not all of the extracted feature data is supplied to all of the plurality of related primary classifiers, and wherein at least two of the plurality of related primary classifiers are supplied different portions of the extracted feature data (Eklund ¶[12, 25-27, 32] wherein the data is transformed prior to the features being extracted).



With respect to claim 26 Eklund as modified in claim 1 teaches a method, further comprising: based on the performance status, indicating a predicted impending non-performance event of the selected flight control surface component and by the at least one processing unit of the predictive aircraft maintenance computer system, causing a maintenance schedule for the aircraft to be modified, wherein modification of the maintenance schedule comprises generating a schedule event to have the selected flight control surface component maintained prior to the predicted impending non- performance event (Eklund Fig. 1 Graph ¶[10, 14, 23, 29-30]).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (US 2009/0228160) in view of Chaudhry (US 2015/0253209) and further in view of Nelson (US 2016/0364920).


Nelson teaches an health monitoring system for an vehicle wherein the instructions, when executed by the at least one processor, further cause the computer system to determine a difference of sensor values during a time window, wherein the flight data includes the sensor values, and wherein the sensor values include at least one of a velocity, a vertical velocity, a pitch rate, a roll rate, a yaw rate, an angle of attack, an attitude, and a component position (Nelson ¶[2, 12, 17-19], see angle of attack sensor¶[12]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Eklund to include the teachings of Nelson because it allows the system to use the angle of attack when determining if maintenance is needed and therefore allows the system to find more faults and makes the system safer.

Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund (US 2009/0228160) in view of Chaudhry (US 2015/0253209) and further in view of Chen (US 9,233,763).


Eklund does not teach a first of the at least two of the plurality of related primary classifiers is configured to estimate a likelihood of non-performance for the selected flight control surface component during a shorter future first time window and is supplied a first portion of the feature data relating to a first subset of the series of flights wherein a second of the at least two of the plurality of related primary classifiers.
Chen teaches a system for determining aircraft health and maintenance wherein the flight is one of a series of flights and the flight data acquired during the series of flights and including a [first] primary classifier is configured to estimate a likelihood of non-performance for the selected flight control surface component (Chen Col 1:12-45) during a shorter future first time window and is supplied a first portion of the feature data relating to a reduced number of previous flights (Chen 5:20-53 note: Chen’s alerts are for imminent issues which corresponds to “a shorter future first time window”) is supplied a second portion of the feature data relating to a second subset of the series of flights, wherein the first subset of the series of flights includes at least one flight (Chen 5:20-53). 

Thus as shown above Eklund and Chen teaches all the relevant claimed limitations and elements. (2) One of ordinary skill in the art could have combined the elements using known methods oh simply computing both primary classifiers and each element would be performing the same function it would perform when separate. One of ordinary skill in the art would have recognized the combination would yield a predictable result of being able to predict both imminent dangers and further off dangers Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Eklund to include the teachings of Chen because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

With respect to claim 27, Eklund teaches a method, executed on a predictive aircraft maintenance computer system, of determining a performance status of a selected flight control surface component in an aircraft, the method comprising: 
generating a plurality of related primary classifiers via supervised or guided machine learning (Eklund ¶[12, 25-27, 32]), wherein the plurality of related primary classifiers comprises learned models, and wherein the generating the plurality of related primary classifiers 
 receiving, by one or more aircraft sensors of the aircraft, a data signal indicative of flight data during a flight of the aircraft, the flight data including records of one or more of environmental conditions, aircraft operation, flight performance, subsystem operation, subsystem command status, and component command status (Eklund ¶[21]);
 extracting, by at least one processing unit of the predictive aircraft maintenance computer system, feature data from the flight data collected during the flight of the aircraft, wherein the feature data relates to flight performance of the aircraft and performance of the selected flight control surface component (Eklund Figure 1 element 12¶[24]);
 supplying the extracted feature data to the plurality of related primary classifiers, wherein a [second] of the at least two of the plurality of related primary classifiers configured to estimate a likelihood of non-performance for the selected flight control surface component (Eklund Fig. 1 Graph ¶[10, 14, 23]) during a longer future [second] time window  is supplied a second portion of the feature data relating to a second subset of the series of flights (Eklund Fig. 1 Graph ¶[10, 14, 23] note: Eklund looking at the entirety of the data is inherently the longest time possible); 

 calculating, based on the primary classifier indicator for each primary classifier of the plurality of related primary classifiers and by the at least one processing unit of the predictive aircraft maintenance computer system, a performance classifier indicator that indicates a performance category of the selected flight control surface component within a threshold number of future flights based on the feature data (Eklund Fig. 1 Graph ¶[10, 14, 23]);
 and determining, by the at least one processing unit of the predictive aircraft maintenance computer system, the performance status of the selected flight control surface component relative to the threshold number of future flights based on the performance classifier indicator (Eklund Fig. 1 Graph ¶[10, 14, 23]).
Eklund does not clearly teach wherein not all of the extracted feature data is supplied to all of the plurality of related primary classifiers, and wherein at least two of the plurality of related primary classifiers are supplied different portions of the extracted feature data, wherein 
Chen teaches a system for determining aircraft health and maintenance wherein the flight is one of a series of flights and the flight data acquired during the series of flights and including a [first] primary classifier is configured to estimate a likelihood of non-performance for the selected flight control surface component (Chen Col 1:12-45) during a shorter future first time window and is supplied a first portion of the feature data relating to a reduced number of previous flights (Chen 5:20-53 note: Chen’s alerts are for imminent issues which corresponds to “a shorter future first time window”) is supplied a second portion of the feature data relating to a second subset of the series of flights, wherein the first subset of the series of flights includes at least one flight (Chen 5:20-53). 
It will be appreciated that the primary classifier taught by Chen is inherently looking at less data that the one taught by Eklund and therefore inherent teaches wherein the second subset of the series of flights includes a greater number of flights than the first subset of the series of flights.
Thus as shown above Eklund and Chen teaches all the relevant claimed limitations and elements. (2) One of ordinary skill in the art could have combined the elements using known methods oh simply computing both primary classifiers and each element would be performing the same function it would perform when separate. One of ordinary skill in the art would have .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665